Name: Commission Regulation (EC) No 1165/95 of 23 May 1995 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: economic analysis;  trade policy;  tariff policy;  information and information processing
 Date Published: nan

 24.5.1995 EN Official Journal of the European Communities L 117/15 COMMISSION REGULATION (EC) No 1165/95 of 23 May 1995 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 3115/94 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is acceptance that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the tariff and statistical nomenclature section of the Customs Code Committee has not delivered an opinion with the time limit set by its chairman as regards products Nos 4 and 7 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the tariff and statistical nomenclature section of the Customs Code Committee as regards products Nos 1, 3, 5 and 6 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information isued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1995. For the Commission Mario MONTI Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 345, 31. 12. 1994, p. 1. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX Description of goods Classification CN code Reason (1) (2) (3) 1. An ornamental article (luminous fountain or running tap), put up unassembled in a packing for retail sale. Assembled, the various plastic components (a base about 15 cm diameter, incorporating a lighting system and an electric motor with a power-supply cable, and equipped with a switch, three basins, various pipe connections, a tap, a small figure of a dancer, artificial flowers and foliage, etc.) form one or other of the articles depicted (1) (height between 30 cm and 40 cm) 3926 40 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3926 and 3926 40 00 2. Slippers consisting of a textile upper and an outer sole of plastic (approximately one centimetre thick), the outside of which is entirely covered by a very thin layer of textile material, with poor wearing properties, stuck along the edges 6404 19 10 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note 4 (b) to Chapter 64 and by the wording of CN codes 6404, 6404 19 and 6404 19 10 3. An automated cartridge system in a casing consisting, essentially, of: (a) one or more library storage modules (each containing cartridge storage cells and a microprocessor controlled robot and having one or more attached cartridge drive frames and control units); and (b) a library management unit with integral software (which acts as the link between the library storage modules and one or more central processing units). This system is specifically designed for the automatic loading, processing, storage and unloading of magnetic tape cartridges for automatic data processing purposes 8471 99 10 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 5 B to Chapter 84 and by the wording of CN codes 8471, 8471 99 and 8471 99 10 4. An adapter card for incorporation in cable linked digital automatic data-processing (ADP) machines enabling the exchange of data over a local area network (LAN) without using a modem. With such a card, an ADP-machine can be used as an input-output device for another machine or a central processing unit. The card constitutes a printed circuit of a size of about 10 x 21 cm incorporating integrated circuits and active and passive components. It is fitted with a row of pin contacts corresponding to an expansion slot in the ADP-machine, with an attachment to the connection cable of the LAN and light emitting diodes (LEDs) 8517 82 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 5 to Chapter 84 and by the wording of CN codes 8517, 8517 82 and 8517 82 90 5. A miniature electro-acoustic receiver (earphone) in a housing whose exterior dimensions do not exceed 7 x 7x5 mm. The receiver comprises a magnet, a coil and a diaphragm to recieve electrical signals which cause the diaphragm to vibrate thus producing audible sound. The receiver may be used together with an amplifier as a hearing aid 8518 30 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 2 (a) to Chapter 90 and by the wording of CN codes 8518, 8518 30 and 8518 30 90 6. A laser copier comprising mainly a device for scanning (scanner), a digital image processing device and a printing device (laser printer), contained in a housing. The scanning device uses an optical system, consisting of a lamp, mirrors, lenses and photocells to scan the original image line by line. The copies are produced electrostatically via a drum on the laser printer using the indirect process. The laser copier has several additional features for altering the original image, e.g. reduction, enlargement, shading 9009 12 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 9009 and 9009 12 00 7. Little star and heart shapes in a variety of colours (red, green and shiny silver) and multicoloured granules, the size of pinheads, made from plastic film, and used to decorate e.g. a table on which food for a carnival celebration, children's party or Advent festivity is served. The decorative effect is achieved by sprinkling the products 9505 90 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 9505 and 9505 90 00 (1) See photograph.